       Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


JOHN W. DEVILBISS,                                §
                                                  §
                   Plaintiff,                     §                SA-20-CV-00878-OLG
                                                  §
vs.                                               §
                                                  §
MARSHA B. JACKSON, KRISTOPHER                     §
L. BOWENJR., THE ESTATE OF                        §
MARJORIE J. BURCH, MAIDEN                         §
NAME: MARJORIE DELL JOHNSON,                      §
DECEASED;                                         §
                                                  §
                   Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil complaint, filed

July 29, 2020 [#1]. The motion was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By his

motion, Plaintiff seeks leave to proceed in forma pauperis (“IFP”) based on his inability to afford

court fees and costs. Having considered the motion and documentation provided by Plaintiff, the

Court will grant the motion to proceed IFP but order Plaintiff to file a more definite statement

before ordering service on Defendants.

                                    I. Motion to Proceed IFP

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as




                                                 1
       Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 2 of 6




an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes his

income and asset information, which indicates that Plaintiff is unemployed but receives $987 per

month from other sources, such as food stamps. Plaintiff has only $181 in his bank accounts and

owns no significant assets. The information demonstrates that Plaintiff does not have sufficient

monthly resources available to pay the filing fee, and the Court will grant the motion to proceed

IFP.

                                   II. More Definite Statement

       Pursuant to 28 U.S.C. § 1915(e), the Court is empowered to screen any civil complaint

filed by a party proceeding IFP to determine whether the claims presented are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.2 See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s

proposed complaint concerns an allegedly unlawful eviction and state court eviction proceedings.

(Compl. [#1-1].) The proposed complaint names three Defendants—Marsha B. Jackson (the

attorney who allegedly filed the petition for eviction in state court and signed and posted the

notice terminating a right to occupancy); Kristopher L. Bowen, Jr. (another attorney allegedly

involved in the state court eviction proceedings and who may have represented Plaintiff); and the

Estate of Marjorie J. Burch (on whose behalf the eviction petition was allegedly filed). Plaintiff

claims that the petition for eviction was filed improperly and that the state court lacked



       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.

       2
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous, but is not required to screen non-prisoner cases for
frivolousness at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint for frivolousness prior to docketing or as soon as possible. See 28
U.S.C. § 1915A(a).
                                                  2
       Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 3 of 6




jurisdiction over the case; therefore, the eviction was obtained without due process. Plaintiff also

accuses Jackson of practicing law without a license, committing perjury to the court, and

tampering with a witness.

       There are several threshold issues the Court must resolve before permitting service of

Plaintiff’s proposed complaint on Defendants. First, Plaintiff does not include any dates, precise

or approximate, in his proposed complaint, as to when the eviction occurred and when the state

court eviction proceeding began and ended. However, Plaintiff cites to a four-year statute of

limitations purportedly applicable to Texas claims regarding commercial fraud and fraudulent

state court judgments. Before allowing Plaintiff to proceed with his lawsuit, the Court must be

sure that Plaintiff’s case has been filed within the applicable statute of limitations. Plaintiff

states that he is bringing his claims pursuant to the United States Constitution for a violation of

the First and Fourteenth Amendments. Such claims are brought before this Court pursuant to 42

U.S.C. § 1983, which has a two-year statute of limitations. See Redburn v. City of Victoria, 898

F.3d 486, 496 (5th Cir. 2018).

       Second, Plaintiff’s complaint suggests he might be attempting to challenge a state court

judgment and the conduct of certain attorneys connected to the judgment through this action.

Such challenges are often barred by the Rooker-Feldman doctrine. See Liedtke v. State Bar of

Tex., 18 F.3d 315, 317 (5th Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). Under the Rooker-

Feldman doctrine, an individual may not file a civil rights suit in federal court to collaterally

attack a state civil judgment. See Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994)

(citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983)). The Rooker-Feldman doctrine establishes that a federal court



                                                 3
       Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 4 of 6




lacks subject matter jurisdiction when issues in federal court are “inextricably intertwined” with

a final state court judgment. Davis v. Bayless, 70 F.3d 367, 375 (5th Cir. 1995). However, the

Fifth Circuit has repeatedly recognized that the Rooker-Feldman doctrine is “narrow” and only

applies when “the plaintiff seeks the review and rejection of a state court judgment.” Saloom v.

Tex. Dep’t of Family & Child Protective Servs., 578 Fed. App’x 426, 428–29 (5th Cir. 2014).

Therefore, there are some circumstances in which a federal lawsuit would not be barred under

Rooker-Feldman, such as where the alleged injuries were caused by the defendant’s actions

rather than the state court judgment. Id.

        Third, if Plaintiff is suing Defendants for a violation of his constitutional rights pursuant

to Section 1983, his claims may be barred for another reason. Only state actors can be held

liable under Section 1983. See 42 U.S.C. § 1983. The Defendants named in Plaintiff’s proposed

complaint appear to all be private actors, not government officials. However, there are some

circumstances, albeit narrow ones, in which private parties may “fairly be said to be a state

actor,” where their conduct is chargeable to the State. See Lugar v. Edmundson Oil Co., 457

U.S. 922, 923, 936 (1982).

        Finally, if Plaintiff is attempting to sue Defendants for a state law cause of action (as

opposed to federal constitutional claims), it is unlikely that this Court has subject matter

jurisdiction under the Court’s diversity jurisdiction. Diversity jurisdiction requires complete

diversity between Plaintiff and each Defendant. See 28 U.S.C. § 1332. Plaintiff’s proposed

complaint does not identify the citizenship of the Defendants. If any of the Defendants are

citizens of the State of Texas, as Plaintiff presumably is, this lawsuit would need to be dismissed

for lack of jurisdiction.




                                                  4
       Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 5 of 6




       To clarify the factual allegations underlying Plaintiff’s lawsuit, the Court will therefore

order Plaintiff to file a more definite statement within 21 days of this Order to clarify his

allegations against Defendants.

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

However, service upon Defendants should be withheld pending this Court’s review under §

1915(e).

       IT IS FURTHER ORDERED that within 21 days of this Order (on or before August

31, 2020), Plaintiff shall file a More Definite Statement of the claims he seeks to present to this

Court. In this More Definite Statement, Plaintiff should respond to the following questions:

       (1)     Please provide approximate dates of the events referenced in this lawsuit. When

was the petition for eviction filed? When was the state court judgment issued? When were you

actually evicted?

       (2)     Please provide copies of the state court judgment referenced in your proposed

complaint. Please provide a copy of any opinions issued in reference to any appeal of the

judgment.

       (3)     Please clarify whether you are suing Defendants for violations of the Constitution

and your civil rights (First and Fourteenth Amendments) under 42 U.S.C. § 1983 or are

attempting to bring some other state-law cause of action (e.g., wrongful eviction).




                                                5
         Case 5:20-cv-00878-OLG-ESC Document 3 Filed 08/10/20 Page 6 of 6




         (4)    Please list each Defendant and explain how each Defendant caused you harm and

deprived you of due process or other legal right?

         (5)    Please list the citizenship of each Defendant.

         (6)    For each Defendant, please explain whether they hold any sort of governmental

position, for instance, a prosecutor.

         Plaintiff shall include the following declaration at the end of his more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                        Executed on this day of 2020.

                                        ____________________
                                        Signature of Plaintiff




         If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,

he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

         SIGNED this 10th day of August, 2020.




                                                ELIZABETH S. ("BETSY") CHESTNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                                   6
